DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13: Claim 13 recites the limitation "treating the flexible substrate comprises" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu & Zhang (Z.-G. Gu, J. Zhang / Coordination Chemistry Reviews 378 (2019) 513–532, available online 26 October 2017; hereafter Gu).
Claim 1: Gu is directed towards a method of forming a 2D polymeric sheet (see Fig. 14), the method comprising:
translating a portion of a flexible substrate (gold is the substrate and flexible) through a first liquid precursor to coat the portion of the flexible substrate with the first liquid precursor, thereby yielding a precursor coated portion of the flexible substrate to yield a SURMOF (metal organic framework) coated portion of the flexible substrate (see Fig. 8 and § 3.1, pgs 516-518).
The MOF formed reads on a 2D polymer.
Alternatively, if the MOF is not considered a 2D polymer, Gu further teaches converting the MOF to a polymer thin film (see Fig. 14).
Claim 2: Gu further teaches translating the polymer-coated portion of the flexible substrate through the second liquid precursor (the cycle is repeated at least 4 times, Fig. 2).
Claim 3: Gu further teaches translating the polymer-coated portion of the flexible substrate through the interface between second liquid precursor and the first liquid precursor (the cycle is repeated at least 4 times, Fig. 2).
Claim 4: Gu further teaches translating the polymer-coated portion of the flexible substrate through the first liquid precursor (the cycle is repeated at least 4 times, Fig 2).
Claim 5: Gu further teaches removing the polymer-coated portion of the flexible substrate from the first liquid precursor (see Fig. 8).
Claim 11: The flexible substrate is translated through the interface between the first and second liquid precursor a selected number of times (§ 3.1, pgs 516-518).
Claim 12: The flexible substrate is selectively coated with the first precursor (the entirety is coated which is selective, §3.1, pgs 516-518; or patterned prior to coating with the MOFs, Fig. 6).
Claim 13: Gu teaches treating the flexible substrate to alter the surface energy of the flexible substrate (§2 and Figs. 2 & 4).
Claim 14: The polymer is a 2D polymer (a single layer MOF is a 2D polymer, see Fig. 3, or alternatively, single layer poly(L-DOPA) is a 2D polymer, §4.1).
Claim 15: The polymer is a 2D coordination polymer (a single layer MOF is a 2D coordination polymer, see Fig. 3, or alternatively, single layer poly(L-DOPA) is a 2D coordination polymer, §4.1).
Claim 16: The first and second liquid precursors coat the flexible substrate and the 2D polymer sheet is formed on the substrate and therefore all three wet the flexible substrate and the flexible substrate is metal and thus has a higher surface energy than the first and second precursor liquids and the 3D polymeric sheet.
Claim 17: It is inherent that the flexible substrate is comprised of at least 2 regions. 
Additionally, the first and second liquid precursors coat the flexible substrate and the 2D polymer sheet is formed on the substrate and therefore all three wet the flexible substrate and the flexible substrate is metal and thus has a higher surface energy than the first and second precursor liquids and the 3D polymeric sheet.
Claim 18: The polymer comprises a degree of crystallinity (see Fig. 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu, as applied above, and further in view of Wengeler et al. (US PG Pub 2019/0185705; hereafter ‘705).
Claims 6 & 7: As discussed above, Gu teaches dip coating the flexible substrate through several solutions to form the 2D polymer.
Gu does not teach forming the 2D (MOF) polymer by a roll-to-roll coating process.
However, ‘705, which is directed towards composition materials (title) including 2D polymers (MOFs; abstract & claim 1) discloses that said 2D polymers can be deposited by either dip coating or roll-to-roll processing (¶s 31, 78, & 79).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a roll-to-roll coating process in place of the dip coating process of Gu because as taught by ‘705, roll-to-roll coating and dip coating are art recognized methods for forming MOFs and thus roll-to-roll coating would have predictably formed the desired structure during the process of Gu.
Claim 8: The Examiner takes Official Notice that the translation speed through a coating solution during a roll-to-roll coating process is a result effective variable based on the desired coating thickness.
It is prima facie obvious to optimize result effective variables to obtain the desired result.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gu.
Claim 9: Gu doesn’t teach the claimed temperature of the first and second liquid precursors.
It would have been obvious to one of ordinary skill in the art at the time of filing to discover the optimum temperatures for both solutions during the process because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gu & ‘705, as applied above, and further in view of Huang et al. (US PG Pub 2007/0020388; hereafter ‘388).
Claim 10:  The combination of Gu & ‘705 is silent regarding the insertion and departure angle of the roll-to-roll process.
However, ‘388 teaches that immersion angle is a result effective variable and controls the uniformity in immersion coating (¶ 26, ‘388).
Though ‘388 is silent concerning a specific angle to obtain the desired uniformity, it does teach that uniformity is proportionate to the angle. Thus, the angle is a result-effective variable based on uniformity desired and it is obvious to optimize the angle to obtain the desired uniformity.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gu, as applied above, and further in view of Schubert et al. (US PG Pub 2009/0042000; hereafter ‘000).
Claim 19: Gu does not teach forming that the first liquid precursor for forming the 2D polymer (MOF) comprises a metal acetylacetonate salt and ethyl acetate.
However, ‘000, which is also directed towards forming 2D polymers, such as MOFs, (title) discloses that a suitable metal precursor is copper (II) acetylacetonate (¶ 28) and  with ethyl acetate as a solvent (¶ 54).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination of copper (II) acetylacetonate and ethyl acetate as the first liquid precursor because they are art recognized components for forming the MOFs and the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination of copper (II) acetylacetonate and ethyl acetate as the first precursor solution in Gu because they are art recognized components for forming a MOF and would have predictably been suitable in Gu.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759